UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7860



WALLACE MITCHELL,

                                             Plaintiff - Appellant,

          and


JOHN F. JACKSON; JOSEPH JENKINS EL; FOREST
JONES; REGINALD GOLDER; KIMYON MARSHALL; ANDRE
MINOR EL; JEAN NAAR; RAYMOND POPE; MARCEL K.
ROM; HERBERT WHITE, JR.; CURTIS L. WRIGHT,

                                                        Plaintiffs,

          versus


THOMAS CORCORAN; LIEUTENANT HALL; OFFICER
BARKSDALE; T. ROWLAND, Officer; SERGEANT
BURNS; CAPTAIN RAULING; OFFICER BURNS, C.O.
II; M. SINGHAS; D. SQUIRE, Officer; CAPTAIN
REID; OFFICER BRUNO, C.O. II; P. KRAUSS,
Officer; OFFICER JANNEY; CAPTAIN LUTZ; OFFICER
PURVIS, C.O. II; OFFICER SPAIN; OFFICER
WHEELER, C.O. II; C. MYERS, Officer, C.O. II;
OFFICER BARR, C.O. II; SERGEANT WILLIAMS;
LIEUTENANT JOHNSON; OFFICER TILLMAN, C.O. II;
SERGEANT EVANS; RAYMOND WHITE, Officer; MAJOR
TUTHILL; KATHY LANDERKIN, Lieutenant; SERGEANT
HOLLAND; SERGEANT DEMBY; BARBARA BROWN, in
their personal and professional capacity,

                                            Defendants - Appellees.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
298-L)


Submitted:   October 20, 1998          Decided:   November 3, 1998


Before WILKINS and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wallace Mitchell, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We have re-

viewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Mitchell v. Corcoran, No. CA-97-298-L (D. Md. Dec.

4, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3